Case 3:18-cv-04881-JSC Document 259-7 Filed 03/11/21 Page 1 of 12




                  EXHIBIT F
               Case 3:18-cv-04881-JSC Document 259-7 Filed 03/11/21 Page 2 of 12


                                                  Trial Graphics and Visual Aids

Invoice Date   Invoice No.       Vendor         Date of Work          Description                           Total Amount Claimed

                                                                     Prepare graphics and demonstratives;
     04/05/20 WH-Fidelity-1003   Impact Trial       3/3/20 - 3/26/20 prepare videos for trial                          $27,508.69
     09/03/20 WH-Fidelity-1004   Impact Trial      8/27/20 - 8/31/20 Prepare graphics and demonstratives                $2,173.75
     10/05/20 WH-Fidelity-1005   Impact Trial       9/1/20 - 9/29/20 Prepare graphics and demonstratives                $3,995.00
                                                                     Prepare graphics and demonstratives;
     11/05/20 WH-Fidelity-1006   Impact Trial     10/5/20 - 10/27/20 prepare videos for trial                          $67,151.25
                                                                     Prepare graphics and demonstratives
     12/04/20 WH-Fidelity-1007   Impact Trial    11/28/20 - 11/30/20 for closing argument                               $4,465.00

                                                                      Total Trial Demonstratives Costs
                                                                      Claimed                                        $105,293.69
              Case 3:18-cv-04881-JSC Document 259-7 Filed 03/11/21 Page 3 of 12

                                 Impact Trial Consulting LLC
                                                                                             WH-Fidelity-1003
                                 8875 Hidden River Pkwy,
                                 Suite 300
                                 Tampa, FL 33637 US




BILL TO
Andrew S. Dulberg
WilmerHale LLP                                                       DATE              PLEASE PAY    DUE DATE
60 State Street                                                    04/05/2020           $27,508.69   06/04/2020
Boston, MA 02109 USA

INVOICE NO.                                                    MATTER NAME
WH-Fidelity-1003                                               Fairbairn v. Fidelity


DATE               DESCRIPTION                                                                             AMOUNT

                   03/03/2020
03/03/2020         Services:Graphics:Project Meeting - Alison Von Dollen, 30 mins @ $235.00/hr             117.50
03/03/2020         Services:Graphics:Project Meeting - Alexander Bievenour, 30 mins @ $235.00/hr           117.50
03/03/2020         Services:Graphics:Development & Production - Alexander Bievenour, 15 mins @              58.75
                   $235.00/hr
03/03/2020         Services:Technology:Database Work - Brian Lee, 1 hr @ $235.00/hr                        235.00
                   03/04/2020
03/04/2020         Services:Graphics:Development & Production - Alison Von Dollen, 2 hrs 30 mins @         587.50
                   $235.00/hr
03/04/2020         Services:Graphics:Development & Production - Alexander Bievenour, 3 hrs 30 mins         822.50
                   @ $235.00/hr
03/04/2020         Services:Technology:Database Work - Brian Lee, 3 hrs 15 mins @ $235.00/hr               763.75
                   03/05/2020
03/05/2020         Services:Graphics:Project Meeting - Alexander Bievenour, 15 mins @ $235.00/hr            58.75
03/05/2020         Services:Graphics:Project Meeting - Alison Von Dollen, 15 mins @ $235.00/hr              58.75
03/05/2020         Services:Graphics:Development & Production - Alexander Bievenour, 3 hrs 30 mins         822.50
                   @ $235.00/hr
                   03/06/2020
03/06/2020         Services:Technology:Database Work - Brian Lee, 15 mins @ $235.00/hr                      58.75
03/06/2020         Services:Graphics:Project Meeting - Alison Von Dollen, 30 mins @ $235.00/hr             117.50
03/06/2020         Services:Graphics:Development & Production - Alison Von Dollen, 6 hrs 45 mins @        1,586.25
                   $235.00/hr
                   03/07/2020
03/07/2020         Services:Graphics:Development & Production - Alison Von Dollen, 5 hrs 30 mins @        1,292.50
                   $235.00/hr
                   03/08/2020
03/08/2020         Services:Graphics:Development & Production - Alexander Bievenour, 3 hrs 45 mins         881.25
                   @ $235.00/hr
03/08/2020         Services:Graphics:Development & Production - Alison Von Dollen, 7 hrs 30 mins @        1,762.50
                   $235.00/hr
             Case 3:18-cv-04881-JSC Document 259-7 Filed 03/11/21 Page 4 of 12

DATE          DESCRIPTION                                                                          AMOUNT

              03/09/2020
03/09/2020    Services:Graphics:Project Meeting - Alexander Bievenour, 45 mins @ $235.00/hr        176.25
03/09/2020    Services:Graphics:Development & Production - Alexander Bievenour, 3 hrs 30 mins      822.50
              @ $235.00/hr
03/09/2020    Services:Graphics:Development & Production - Alison Von Dollen, 6 hrs 15 mins @     1,468.75
              $235.00/hr
              03/10/2020
03/10/2020    Services:Graphics:Development & Production - Alexander Bievenour, 5 hrs @           1,175.00
              $235.00/hr
03/10/2020    Services:Graphics:Development & Production - Alison Von Dollen, 2 hrs 30 mins @      587.50
              $235.00/hr
03/10/2020    Services:Technology:Database Work - Brian Lee, 2 hrs 30 mins @ $235.00/hr            587.50
03/10/2020    Video Synchronization: Synchron Voice and Video, Inc. Invoice 18456                   72.44
              03/12/2020
03/12/2020    Services:Graphics:Development & Production - Alison Von Dollen, 5 hrs @             1,175.00
              $235.00/hr
03/12/2020    Services:Graphics:Development & Production - Alexander Bievenour, 2 hrs 30 mins      587.50
              @ $235.00/hr
03/12/2020    Services:Technology:Database Work - Brian Lee, 10 hrs 15 mins @ $235.00/hr          2,408.75
03/12/2020    Services:Technology:Deposition Video Editing - John Christopher, 6 hrs 45 mins @    1,586.25
              $235.00/hr
03/12/2020    Services:Technology:Deposition Video Editing - Randall Carter, 2 hrs @ $235.00/hr    470.00
              03/13/2020
03/13/2020    Services:Graphics:Development & Production - Alexander Bievenour, 4 hrs @            940.00
              $235.00/hr
03/13/2020    Services:Graphics:Development & Production - Alison Von Dollen, 1 hr 30 mins @       352.50
              $235.00/hr
03/13/2020    Services:Technology:Deposition Video Editing - John Christopher, 8 hrs 30 mins @    1,997.50
              $235.00/hr
              03/18/2020
03/18/2020    Services:Graphics:Development & Production - Alexander Bievenour, 1 hr 45 mins       411.25
              @ $235.00/hr
03/18/2020    Services:Graphics:Development & Production - Alison Von Dollen, 3 hrs @              705.00
              $235.00/hr
              03/19/2020
03/19/2020    Services:Graphics:Development & Production - Alison Von Dollen, 2 hrs 30 mins @      587.50
              $235.00/hr
              03/20/2020
03/20/2020    Services:Graphics:Development & Production - Alison Von Dollen, 3 hrs 30 mins @      822.50
              $235.00/hr
              03/23/2020
03/23/2020    Services:Graphics:Development & Production - Alison Von Dollen, 2 hrs @              470.00
              $235.00/hr
              03/26/2020
03/26/2020    Services:Technology:Deposition Video Editing - John Christopher, 3 hrs 15 mins @     763.75
              $235.00/hr
              03/27/2020
03/27/2020    Total Hours: 116.75 @ $235.00 = $27,436.25
              Case 3:18-cv-04881-JSC Document 259-7 Filed 03/11/21 Page 5 of 12

DATE            DESCRIPTION                                                           AMOUNT

03/27/2020      Total Video Synchronization Charges: $72.44

Please Remit Wire or ACH Payment to:

                                                              TOTAL DUE     $27,508.69
                                                                                  THANK YOU.
              Case 3:18-cv-04881-JSC Document 259-7 Filed 03/11/21 Page 6 of 12

                                 Impact Trial Consulting LLC
                                                                                                 WH-Fidelity-1004
                                 8875 Hidden River Pkwy,
                                 Suite 300
                                 Tampa, FL 33637 US




BILL TO
Andrew S. Dulberg
WilmerHale LLP                                                       DATE              PLEASE PAY       DUE DATE
60 State Street                                                    09/03/2020           $2,173.75       11/02/2020
Boston, MA 02109 USA

INVOICE NO.                                                    MATTER NAME
WH-Fidelity-1004                                               Fairbairn v Fidelity Investment


DATE               DESCRIPTION                                                                                AMOUNT

                   08/27/2020
08/27/2020         Services:Graphics:Development & Production - Alexander Bievenour, 4 hrs @                  940.00
                   $235.00/hr
                   08/28/2020
08/28/2020         Services:Graphics:Development & Production - Alexander Bievenour, 2 hrs 15 mins            528.75
                   @ $235.00/hr
                   08/31/2020
08/31/2020         Services:Graphics:Development & Production - Alexander Bievenour, 3 hrs @                  705.00
                   $235.00/hr
                   09/01/2020
09/01/2020         Total Hours: 9.25 @ $235.00 = $2,173.75

Please Remit Wire or ACH Payment to:

                                                                   TOTAL DUE                           $2,173.75
                                                                                                         THANK YOU.
              Case 3:18-cv-04881-JSC Document 259-7 Filed 03/11/21 Page 7 of 12

                                 Impact Trial Consulting LLC
                                                                                                 WH-Fidelity-1005
                                 8875 Hidden River Pkwy,
                                 Suite 300
                                 Tampa, FL 33637 US




BILL TO
Andrew S. Dulberg
WilmerHale LLP                                                       DATE              PLEASE PAY       DUE DATE
60 State Street                                                    10/05/2020           $3,995.00       12/04/2020
Boston, MA 02109 USA

INVOICE NO.                                                    MATTER NAME
WH-Fidelity-1005                                               Fairbairn v Fidelity Investment


DATE               DESCRIPTION                                                                                AMOUNT

                   09/01/2020
09/01/2020         Services:Graphics:Development & Production - Alexander Bievenour, 2 hrs 15 mins            528.75
                   @ $235.00/hr
                   09/02/2020
09/02/2020         Services:Graphics:Development & Production - Alexander Bievenour, 1 hr 45 mins             411.25
                   @ $235.00/hr
                   09/21/2020
09/21/2020         Services:Graphics:Development & Production - Alexander Bievenour, 1 hr @                   235.00
                   $235.00/hr
                   09/22/2020
09/22/2020         Services:Graphics:Development & Production - Alexander Bievenour, 15 mins @                 58.75
                   $235.00/hr
                   09/25/2020
09/25/2020         Services:Graphics:Development & Production - Alexander Bievenour, 7 hrs 15 mins           1,703.75
                   @ $235.00/hr
                   09/29/2020
09/29/2020         Services:Technology:Trial Preparation - John Christopher, 4 hrs 30 mins @                 1,057.50
                   $235.00/hr
                   09/30/2020
09/30/2020         Total Hours: 17.00 @ $235.00 = $3,995.00

Please Remit Wire or ACH Payment to:

                                                                   TOTAL DUE                           $3,995.00
                                                                                                         THANK YOU.
              Case 3:18-cv-04881-JSC Document 259-7 Filed 03/11/21 Page 8 of 12

                                 Impact Trial Consulting LLC
                                                                                                 WH-Fidelity-1006
                                 8875 Hidden River Pkwy,
                                 Suite 300
                                 Tampa, FL 33637 US




BILL TO
Andrew S. Dulberg
WilmerHale LLP                                                       DATE              PLEASE PAY       DUE DATE
60 State Street                                                    11/05/2020           $67,286.03      01/04/2021
Boston, MA 02109 USA

INVOICE NO.                                                    MATTER NAME
WH-Fidelity-1006                                               Fairbairn v Fidelity Investment


DATE               DESCRIPTION                                                                                AMOUNT

                   10/05/2020
10/05/2020         Services:Graphics:Development & Production - Alexander Bievenour, 4 hrs @                  940.00
                   $235.00/hr
10/05/2020         Services:Graphics:Development & Production - Kilian Goltra, 1 hr @ $235.00/hr              235.00
10/05/2020         Services:Graphics:Project Meeting - Kilian Goltra, 1 hr @ $235.00/hr                       235.00
                   10/06/2020
10/06/2020         Services:Graphics:Project Meeting - Alexander Bievenour, 45 mins @ $235.00/hr              176.25
10/06/2020         Services:Graphics:Development & Production - Kilian Goltra, 8 hrs 30 mins @               1,997.50
                   $235.00/hr
10/06/2020         Services:Graphics:Development & Production - Brittany Peters, 30 mins @                    117.50
                   $235.00/hr
10/06/2020         Services:Graphics:Project Meeting - Kilian Goltra, 30 mins @ $235.00/hr                    117.50
                   10/07/2020
10/07/2020         Services:Graphics:Development & Production - Brittany Peters, 2 hrs 45 mins @              646.25
                   $235.00/hr
                   10/08/2020
10/08/2020         Services:Technology:Deposition Video Editing - Randall Carter, 7 hrs @ $235.00/hr         1,645.00
10/08/2020         Services:Graphics:Project Meeting - Alexander Bievenour, 30 mins @ $235.00/hr              117.50
10/08/2020         Services:Graphics:Development & Production - Alexander Bievenour, 3 hrs 15 mins            763.75
                   @ $235.00/hr
10/08/2020         Services:Graphics:Development & Production - Brittany Peters, 2 hrs @ $235.00/hr           470.00
10/08/2020         Services:Graphics:Development & Production - Kilian Goltra, 7 hrs 45 mins @               1,821.25
                   $235.00/hr
10/08/2020         Services:Technology:Project Meeting - Thomas Lee, 45 mins @ $235.00/hr                     176.25
                   10/09/2020
10/09/2020         Services:Graphics:Development & Production - Alexander Bievenour, 1 hr 45 mins             411.25
                   @ $235.00/hr
10/09/2020         Services:Technology:Deposition Video Editing - Randall Carter, 4 hrs 30 mins @            1,057.50
                   $235.00/hr
10/09/2020         Services:Technology:Trial Preparation - Clinton Lam, 1 hr 30 mins @ $235.00/hr             352.50
             Case 3:18-cv-04881-JSC Document 259-7 Filed 03/11/21 Page 9 of 12

DATE          DESCRIPTION                                                                          AMOUNT

              10/11/2020
10/11/2020    Services:Technology:Deposition Video Editing - Randall Carter, 2 hrs @ $235.00/hr    470.00
10/11/2020    Services:Graphics:Development & Production - Alexander Bievenour, 3 hrs 45 mins      881.25
              @ $235.00/hr
              10/12/2020
10/12/2020    Services:Technology:Deposition Video Editing - Randall Carter, 2 hrs @ $235.00/hr    470.00
10/12/2020    Services:Graphics:Development & Production - Alexander Bievenour, 3 hrs 15 mins      763.75
              @ $235.00/hr
10/12/2020    Services:Graphics:Development & Production - Kilian Goltra, 2 hrs 15 mins @          528.75
              $235.00/hr
              10/13/2020
10/13/2020    Services:Graphics:Development & Production - Alexander Bievenour, 4 hrs @            940.00
              $235.00/hr
10/13/2020    Services:Graphics:Development & Production - Kilian Goltra, 9 hrs 45 mins @         2,291.25
              $235.00/hr
10/13/2020    Services:Graphics:Development & Production - Brittany Peters, 5 hrs 30 mins @       1,292.50
              $235.00/hr
              10/14/2020
10/14/2020    Services:Graphics:Development & Production - Alexander Bievenour, 5 hrs 15 mins     1,233.75
              @ $235.00/hr
10/14/2020    Services:Graphics:Development & Production - Kilian Goltra, 6 hrs 15 mins @         1,468.75
              $235.00/hr
10/14/2020    Services:Graphics:Development & Production - Brittany Peters, 5 hrs 30 mins @       1,292.50
              $235.00/hr
10/14/2020    Services:Technology:Trial Preparation - Thomas Lee, 1 hr 45 mins @ $235.00/hr        411.25
10/14/2020    Services:Graphics:Project Meeting - Alexander Bievenour, 1 hr @ $235.00/hr           235.00
              10/15/2020
10/15/2020    Services:Graphics:Development & Production - Alexander Bievenour, 7 hrs 45 mins     1,821.25
              @ $235.00/hr
10/15/2020    Services:Graphics:Development & Production - Kilian Goltra, 9 hrs 45 mins @         2,291.25
              $235.00/hr
10/15/2020    Services:Graphics:Development & Production - Brittany Peters, 7 hrs @ $235.00/hr    1,645.00
10/15/2020    Services:Technology:Trial Preparation - Thomas Lee, 45 mins @ $235.00/hr             176.25
              10/16/2020
10/16/2020    Services:Graphics:Development & Production - Alexander Bievenour, 3 hrs @            705.00
              $235.00/hr
10/16/2020    Services:Graphics:Development & Production - Kilian Goltra, 8 hrs 30 mins @         1,997.50
              $235.00/hr
10/16/2020    Services:Technology:Trial Preparation - Thomas Lee, 2 hrs 30 mins @ $235.00/hr       587.50
10/16/2020    Services:Graphics:Project Meeting - Alexander Bievenour, 1 hr @ $235.00/hr           235.00
10/16/2020    Shipping: FedEx Invoice 5-305-20039                                                   51.72
              10/17/2020
10/17/2020    Services:Graphics:Development & Production - Alexander Bievenour, 15 mins @           58.75
              $235.00/hr
10/17/2020    Services:Graphics:Development & Production - Kilian Goltra, 2 hrs 30 mins @          587.50
              $235.00/hr
              10/18/2020
             Case 3:18-cv-04881-JSC Document 259-7 Filed 03/11/21 Page 10 of 12

DATE          DESCRIPTION                                                                          AMOUNT

10/18/2020    Services:Graphics:Development & Production - Alexander Bievenour, 15 mins @           58.75
              $235.00/hr
10/18/2020    Services:Graphics:Development & Production - Kilian Goltra, 2 hrs 30 mins @          587.50
              $235.00/hr
10/18/2020    Services:Technology:Trial Preparation - Thomas Lee, 4 hrs 15 mins @ $235.00/hr       998.75
              10/19/2020
10/19/2020    Services:Graphics:Project Meeting - Kilian Goltra, 45 mins @ $235.00/hr              176.25
10/19/2020    Services:Technology:Presentation Support - Thomas Lee, 7 hrs 30 mins @              1,762.50
              $235.00/hr
              10/20/2020
10/20/2020    Services:Graphics:Development & Production - Brittany Peters, 6 hrs @ $235.00/hr    1,410.00
10/20/2020    Services:Technology:Deposition Video Editing - Randall Carter, 3 hrs @ $235.00/hr    705.00
10/20/2020    Services:Graphics:Development & Production - Alexander Bievenour, 30 mins @          117.50
              $235.00/hr
10/20/2020    Services:Graphics:Development & Production - Kilian Goltra, 11 hrs 15 mins @        2,643.75
              $235.00/hr
10/20/2020    Services:Technology:Presentation Support - Thomas Lee, 8 hrs 45 mins @              2,056.25
              $235.00/hr
10/20/2020    Shipping: FedEx Invoice 5-308-58815                                                   83.06
              10/21/2020
10/21/2020    Services:Graphics:Development & Production - Alexander Bievenour, 45 mins @          176.25
              $235.00/hr
10/21/2020    Services:Technology:Deposition Video Editing - Randall Carter, 2 hrs @ $235.00/hr    470.00
10/21/2020    Services:Graphics:Development & Production - Kilian Goltra, 16 hrs 45 mins @        3,936.25
              $235.00/hr
10/21/2020    Services:Graphics:Development & Production - Brittany Peters, 4 hrs 45 mins @       1,116.25
              $235.00/hr
10/21/2020    Services:Technology:Presentation Support - Thomas Lee, 10 hrs 45 mins @             2,526.25
              $235.00/hr
              10/22/2020
10/22/2020    Services:Technology:Deposition Video Editing - Randall Carter, 3 hrs @ $235.00/hr    705.00
10/22/2020    Services:Graphics:Development & Production - Alexander Bievenour, 2 hrs 30 mins      587.50
              @ $235.00/hr
10/22/2020    Services:Graphics:Development & Production - Kilian Goltra, 13 hrs 45 mins @        3,231.25
              $235.00/hr
10/22/2020    Services:Graphics:Development & Production - Brittany Peters, 6 hrs 15 mins @       1,468.75
              $235.00/hr
10/22/2020    Services:Technology:Trial Preparation - Thomas Lee, 2 hrs 30 mins @ $235.00/hr       587.50
              10/23/2020
10/23/2020    Services:Graphics:Development & Production - Alexander Bievenour, 2 hrs 15 mins      528.75
              @ $235.00/hr
10/23/2020    Services:Technology:Presentation Support - Thomas Lee, 10 hrs 30 mins @             2,467.50
              $235.00/hr
              10/25/2020
10/25/2020    Services:Technology:Trial Preparation - Thomas Lee, 4 hrs 30 mins @ $235.00/hr      1,057.50
              10/26/2020
10/26/2020    Services:Graphics:Development & Production - Alexander Bievenour, 30 mins @          117.50
              $235.00/hr
              Case 3:18-cv-04881-JSC Document 259-7 Filed 03/11/21 Page 11 of 12

DATE            DESCRIPTION                                                                          AMOUNT

10/26/2020      Services:Technology:Presentation Support - Thomas Lee, 10 hrs 30 mins @             2,467.50
                $235.00/hr
                10/27/2020
10/27/2020      Services:Technology:Presentation Support - Thomas Lee, 6 hrs 15 mins @              1,468.75
                $235.00/hr
10/27/2020      Services:Graphics:Development & Production - Alexander Bievenour, 15 mins @           58.75
                $235.00/hr
                10/28/2020
10/28/2020      Total Hours: 285.75 @ $235.00 = $67,151.25
10/28/2020      Total shipping Charges: $134.78

Please Remit Wire or ACH Payment to:

                                                             TOTAL DUE                        $67,286.03
                                                                                                 THANK YOU.
              Case 3:18-cv-04881-JSC Document 259-7 Filed 03/11/21 Page 12 of 12

                                 Impact Trial Consulting LLC
                                                                                                 WH-Fidelity-1007
                                 8875 Hidden River Pkwy,
                                 Suite 300
                                 Tampa, FL 33637 US




BILL TO
Andrew S. Dulberg
WilmerHale LLP                                                       DATE              PLEASE PAY       DUE DATE
60 State Street                                                    12/04/2020           $4,465.00       02/02/2021
Boston, MA 02109 USA

INVOICE NO.                                                    MATTER NAME
WH-Fidelity-1007                                               Fairbairn v Fidelity Investment


DATE               DESCRIPTION                                                                                AMOUNT

                   11/28/2020
11/28/2020         Services:Graphics:Development & Production - Alexander Bievenour, 2 hrs 45 mins            646.25
                   @ $235.00/hr
                   11/30/2020
11/30/2020         Services:Graphics:Development & Production - Alexander Bievenour, 7 hrs @                 1,645.00
                   $235.00/hr
11/30/2020         Services:Graphics:Development & Production - Brittany Peters, 9 hrs 15 mins @             2,173.75
                   $235.00/hr
                   12/01/2020
12/01/2020         Total Hours: 19.00 @ $235.00 = $4,465.00

Please Remit Wire or ACH Payment to:

                                                                   TOTAL DUE                           $4,465.00
                                                                                                         THANK YOU.
